Name: Council Regulation (EEC) No 2927/81 of 8 October 1981 amending Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 81 Official Journal of the European Communities No L 293/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2927/81 of 8 October 1981 amending Regulation (EEC) No 438/81 establishing the arrangements applicable to imports originating in Yugoslavia consequent upon the accession of the Hellenic Republic to the European Economic Community 'Article 1THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . The arrangements applicable to imports into Greece originating in Yugoslavia shall be those resulting from the provisions of the Agreement, amended in accordance with the Annex to this Regulation . 2 . The monthly volume of imports into the Community of products contained in Annex C of the Agreement, as laid down in Article 1 1 (2) (e) for the application of levy reductions , may be exceeded, without prejudice to the quarterly volume resulting from the application of this Article .' Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Protocol to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( ! ) should be concluded to take account of the accession of the Hellenic Republic ; Whereas , pending the conclusion of this Protocol , the Council took , by Regulation (EEC) No 438/81 (2 ), autonomous measures , expiring on 31 March 1981 , which were last extended until 31 July 1981 by Regu ­ lation (EEC) No 1467/ 81 (3 ) ; Whereas it is necessary to extend these measures anew, Article 2 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1981 to 31 January 1982. Article 1 of Regulation (EEC) No 438 / 81 shall be replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1981 . For the Council The President P. WALKER C) OJ No L 130 , 27 . 5 . 1980 , p . 2 . (2) OJ No L 53 , 27 . 2 . 1981 , p . 1 . ( 3 ) OJ No L 142, 28 . 5 . 1981 , p . 114 .